Citation Nr: 1425275	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-37 435A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received which is sufficient to reopen the previously-denied claim to establish service connection for pharyngeal cancer with metastasis, to include as due to in-service exposure to herbicides.  

2.  Entitlement to service connection for pharyngeal cancer with metastasis, to include as due to in-service exposure to herbicides.  

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to September 10, 2010.  

4.  Entitlement to an initial, staged evaluation in excess of 70 percent for service-connected PTSD from September 10, 2010, to the present.  

5.  Entitlement to service connection for a low back disability, to include as secondary to service-connected seventh cervical vertebral spinous fracture deformity.  

6.  Entitlement to an initial evaluation in excess of 20 percent for service-connected seventh cervical vertebral spinous fracture deformity (hereinafter, neck disability).  

7.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to September 10, 2010, and from March 21, 2011 to the present, (to include the propriety of discontinuance of the award of TDIU from March 21, 2011 to the present).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2004, August 2005, November 2007, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran relocated during the pendency of the appeal, and original jurisdiction of the Veteran's appeal resides in the VARO in Huntington, West Virginia.  

Concerning the issues regarding higher initial evaluations for PTSD and a neck disability, the United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as these matters currently before the Board were placed in appellate status by a notice of disagreement expressing dissatisfaction with original rating assignments, the Board has characterized the rating issues on appeal as claims for higher initial evaluations of original awards pertaining to PTSD and a neck disability.  Analyses of these issues therefore require consideration of the ratings to be assigned effective from the date of awards of service connection for the disabilities.  

By a November 2008 Statement of the Case (SOC), the Chicago RO increased the initial evaluation assigned for the Veteran's service-connected neck disability; a 20 percent initial evaluation was assigned from March 26, 2004 - the date of the award of service connection.  Also, by an October 2010 rating decision, the Chicago RO increased the initial evaluation assigned for the Veteran's service-connected PTSD; a 70 percent staged, initial evaluation was assigned from September 10, 2010.  The partial allowance of the issue concerning a higher initial evaluation for service-connected PTSD has resulted in a "staged" initial evaluation, and the issue has been bifurcated to reflect this.  Fenderson v. West, 12 Vet. App. 119 (1999).  These partial allowances do not constitute a full grant of the benefits sought, and thus, the issues for higher initial evaluations for PTSD and a neck disability remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


In December 2013, the Veteran provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the file.  After the December 2013 hearing, the Veteran submitted additional evidence which was accompanied by a waiver of RO consideration of such.  38 C.F.R. §§ 19.9, 20.1304(c) (2013).  

Preliminary Notes

TDIU

In November 2010, during the pendency of the appeal for higher initial evaluations for the service-connected PTSD and neck disabilities, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability), claiming that he had to stop working in January 2010 due to "PTSD and [a] spinal cord injury."  Adjudication of this claim was deferred by the Chicago RO in an August 2011 rating decision which also established service connection for follicular lymphoma, grade 2, assigned a 100 percent initial evaluation for this disability from March 21, 2011, and awarded Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114(s) from March 21, 2011.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  

In the Code Sheet section of the February 2013 rating decision, the Chicago RO granted TDIU and established Dependents' Educational Assistance (DEA), both awards effective from September 10, 2010, to March 21, 2011 - the effective date of the total (100 percent) evaluation for service-connected follicular lymphoma, grade 2.  In making these determinations, the RO noted that the TDIU claim was received by VA in November 2010, but was less than specific regarding the time period considered in assigning the effective date for these awards, simply stating that September 10, 2010, was the "date that entitlement arose."  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

As noted above, the Veteran filed his formal TDIU claim in November 2010, during the pendency of the appeal for higher initial evaluations for his service-connected PTSD and neck disabilities.  Under Rice, the TDIU claim is considered to be part and parcel of the issues for higher initial evaluations for a neck disability and PTSD - with appeal periods dating from March 26, 2004, and September 16, 2004, respectively.  

In light of above, the Board concludes that a Rice-type TDIU claim is properly before the Board.  This distinction is critical and advantageous to the Veteran because the earliest beginning date of the rating period for consideration of the Rice-type TDIU claim is March 26, 2004 (the same as that for the initial rating for consideration in the issue for a higher initial evaluation for a neck disability), rather than November 2009, one year prior to the date of receipt of the formal TDIU application.  38 C.F.R. § 3.400(o)(1), (2) (2013).

Further, in light of the Court's holding in Rice and due to the Chicago RO's February 2013 determinations with regard to the effective dates assigned for the award and discontinuance of the Veteran's TDIU, the issues on appeal have been characterized as stated on the title page.  

Low back

Throughout the pendency of the appeal, the RO has developed and adjudicated the Veteran's claim to establish service connection for a low back disability under the theory of direct incurrence due to service.  However, at the December 2013 hearing, the Veteran asserted that his low back disability was secondary to his service-connected neck disability.  (See the December 2013 hearing transcript at page 7.) 

In Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Federal Circuit Court held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he/she can obtain the benefit sought for the same disability.  In light of the Veteran's December 2013 testimony, his low back disability appeal has been expanded to include entitlement to service connection under the theory of secondary to service-connected disability, and it has been recharacterized as stated on the title page.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  As the Board is remanding this appeal for additional development, the Veteran is not prejudiced by the Board's actions in this respect.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The issues of (1) entitlement to service connection for a low back disability, to include as secondary to service-connected seventh cervical vertebral spinous fracture deformity, (2) entitlement to an initial evaluation in excess of 20 percent for a service-connected neck disability, (3) entitlement to an initial, staged evaluation in excess of 70 percent for service-connected PTSD from September 10, 2010, to the present, (4) entitlement to TDIU prior to September 10, 2010, and/or from March 21, 2011 (to include the propriety of discontinuance of the award of TDIU from March 21, 2011), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a July 2004 rating decision, the AOJ denied the Veteran's claim to establish service connection for pharyngeal cancer with metastasis, to include as due to in-service exposure to herbicides; although the Veteran filed a timely notice of disagreement and was provided a Statement of the Case, he did not perfect an appeal to the Board, and no new and material evidence was received during the one year period thereafter to appeal; thus, the July 2004 rating decision became final with respect to this issue.  

2.  Evidence added to the claims file since the July 2004 rating decision is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for pharyngeal cancer with metastasis.  

3.  The most probative evidence of record reflects that the Veteran's pharyngeal cancer with metastasis is the result of his in-service exposure to Agent Orange.

4.  In testimony from the Veteran at the December 2013 hearing, and prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal for the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD prior to September 10, 2010.


CONCLUSIONS OF LAW

1.  The RO's July 2004 rating decision, which denied service connection for pharyngeal cancer with metastasis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

2.  Evidence received by VA since the July 2004 rating decision, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection pharyngeal cancer with metastasis have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for pharyngeal cancer with metastasis have been met. 38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.307, 3.300. 3.159 (2013).

4.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD prior to September 10, 2010, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable dispositions of the actions here concerning the Veteran's pharyngeal cancer claim, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of his petition to reopen the previously-denied claim for service connection for pharyngeal cancer or the analysis of the claim on the merits.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Likewise, any deficiency with the undersigned VLJ's failure to fulfill the two duties of 38 C.F.R. § 3.102 as outlined by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010) are not prejudicial to the Veteran.  

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Direct service Connection and Herbicide Exposure

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit. 557 F.3d 1355 (Fed. Cir. 2009).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2013).  A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Amyloidosis, chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemia (including, but not limited to hairy cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Application to reopen

By a July 2004 rating decision, the AOJ denied the Veteran's claim to establish service connection for pharyngeal cancer with metastasis, to include as due to in-service exposure to herbicides; although the Veteran filed a timely notice of disagreement and was provided a Statement of the Case, he did not perfect an appeal to the Board, and no new and material evidence was received during the one year period thereafter to appeal; thus, the July 2004 rating decision became final with respect to this issue.  

In denying the Veteran's initial claim to establish service connection for pharyngeal cancer in the final July 2004 rating decision, the Chicago RO noted that this disease was not specifically listed among the diseases presumed to be associated with herbicide exposure.  Essentially, although not specifically stated by the Chicago RO, it appears that the claim was denied because the evidence did not show a nexus between the disability and an incident of service.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2013).  Thus, to reopen the claim, the evidence received by VA since July 2004 must address this basis.  

During the pendency of the present appeal, the RO reopened the Veteran's previously-denied claim and denied it on the merits.  Regardless of the RO's actions, the Board must address the matter of whether new and material evidence has been received to reopen the claim in order to establish its jurisdiction to review the merits of a previously-denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The evidence received by VA since the July 2004 rating decision includes four statements from private and VA clinicians, received by VA in September 2005, July 2007, December 2007, and March 2008, asserting that the Veteran's pharyngeal cancer with metastasis to the tonsils, palate, and lymph nodes, is the result of his presumed in-service exposure to herbicides while stationed in the Republic of Vietnam.  This evidence is "new," as it had not been previously considered by VA at the time of the July 2004 rating decision, and "material" as it addresses a nexus between the Veteran's pharyngeal cancer with metastasis and an in-service injury (exposure to herbicides), and thus, it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for pharyngeal cancer since the prior final denial of this claim in the July 2004 rating decision.  Shade, supra.  On that basis, the claim is reopened.  

On the merits

Initially, in Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  However, as noted above, the Chicago RO has considered the merits of the Veteran's claim during the pendency of the present appeal, and thus, the Veteran's claim for service connection may be reviewed on the merits by the Board without offending the Court's holding in Hickson.

The Veteran asserts that he had malignant carcinoma of the pharynx with metastasis to the tonsils, palate, and lymph nodes, which was the result of exposure to herbicides while serving on active duty in the Republic of Vietnam.  

Concerning element (1), evidence of a current disability, the Veteran's post-service private treatment records reflect that the Veteran had a mass in his pharynx with metastasis to the tonsils, palate and lymph nodes, which, upon pathological testing, was diagnosed as malignant carcinoma.  (See February 2004 private treatment records from Advocate Northside Health Network.)  Thus, element (1) is demonstrated.  

With respect to element (2), evidence of an in-service disease or injury, the Board notes that the Veteran's service treatment records are devoid of any instance of complaints of or treatment for an injury or disease of the pharynx, tonsils, palate, and/or lymph nodes during the Veteran's service.  However, the Veteran has consistently contended that his pharyngeal cancer with metastasis is the result of in-service exposure to herbicides while serving in the Republic of Vietnam.  As noted in the Introduction as well as by the RO on several occasions during the pendency of the appeal, the service records verify that the he served in the Republic of Vietnam during the Vietnam.  Accordingly, exposure to Agent Orange is presumed, and element (2) is demonstrated.  

The Board observes that pharyngeal cancer is not among the list of diseases presumed by VA to be related to herbicide exposure.  38 C.F.R. § 3.309(e); see also Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

Concerning element (3), evidence of a nexus between the diagnosed disability and the in-service disease or injury, the only nexus opinions of record are favorable to the Veteran's claim.  

In a September 2005 statement, Dr. Zalski, a private clinician who treated the Veteran for his pharyngeal cancer prior to excision surgery in February 2004, noted the absence of a history of cancer in the Veteran's family and minimal exposure to alcohol and tobacco products and opined that there was a "strong probability" that the Veteran's pharyngeal cancer was caused by his in-service exposure to Agent Orange while service in the Republic of Vietnam.  (See a September 2005 statement from Dr. Zalski.)  

In a July 2007 statement, Dr. Friedman, a private clinician who performed the February 2004 excision surgery, opined that in-service exposure to Agent Orange was the "causative agent" of the Veteran's pharyngeal cancer.  In providing this opinion, Dr. Friedman noted the Veteran's negative familial history of cancer and minimal exposure to alcohol and tobacco, which he acknowledged to be common causes of cancers of the oropharynx, and further reasoned that, as the Veteran would have ingested Agent Orange by swallowing or inhalation, the herbicide would have contacted the tissues of the oropharynx.  (See a July 2007 statement from Dr. Friedman.)  Dr. Friedman's July 2007 favorable nexus opinion and accompanying rationale were echoed by a VA clinician in two statements submitted by the Veteran to VA in December 2007 and March 2008.  (See statements from a VA clinician received by VA in December 2007 (dated in July 2005) and March 2008.)  

In the present case, the three clinicians who provided favorable nexus opinions were fully aware of the Veteran's service and medical history, and they accounted for such in the opinions, which are congruent with the medical and lay evidence of record.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 297, 284 (1997).  

In light of above, the Board finds that these favorable opinions are adequate for the purpose of adjudicating the Veteran's claim, and there is no medical nexus evidence to the contrary.  As such, resolving all doubt in the Veteran's favor, element (3) is demonstrated, and the evidence reflects that the Veteran's pharyngeal cancer with metastasis is due to his presumed in-service exposure to Agent Orange, and thus, service connection is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102,  3.303 (2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Withdrawn issue - PTSD evaluated 30 percent disabling prior to September 10, 2010

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In this case, prior to the promulgation of a decision, the Veteran testified at the December 2013 hearing that he wished to withdraw the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD prior to September 10, 2010.  (See the December 2013 hearing transcript at page 2.)  The Veteran's withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Therefore, the Veteran's December 2013 testimony has been accepted as a withdrawal of this issue.  See Tomlin, supra; see also 38 C.F.R. § 20.204 (2013). 

In light of above, the Board does not have jurisdiction to review the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD prior to September 10, 2010, and it is dismissed.


ORDER

New and material evidence having been received, the Veteran's application to reopen the previously-denied claim for entitlement to service connection for pharyngeal cancer with metastasis, to include as due to in-service exposure to herbicides, is granted.  

Entitlement to service connection for pharyngeal cancer with metastasis, to include as due to in-service exposure to herbicides, is granted.

The issue of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD prior to September 10, 2010, is dismissed.


REMAND

After review of the record, the Board concludes that, for the reasons expressed below, the Veteran's claims must be remanded to the AOJ for further evidentiary and procedural development.  

Initially, although the most recent VA treatment records associated with the file are dated in October 2012, the Veteran's private treatment records and the Veteran's December 2013 testimony show that he continues to receive VA treatment for his service-connected disabilities.  While these outstanding records are pertinent to all of the issues currently before the Board and are considered to be in VA's constructive possession, they are not associated with the file, and thus, the record before the Board is incomplete.  As such, a remand is necessary to obtain updated VA treatment records and associate them with the record.  

The Veteran was most recently provided a VA examination in connection with the issue of entitlement to an initial evaluation in excess of 20 percent for service-connected neck disability in March 2011 - more than 3 years ago.  VA and private treatment records dated after the March 2011 VA examination reflect continued treatment for and increased symptomatology related to the Veteran's neck disability.  In light of above, the Board concludes that, on remand, the Veteran should be provided a contemporaneous VA examination to determine the current severity and manifestations of his service-connected neck disability.  

The Veteran was most recently provided a VA examination in connection with the issue of entitlement to an initial, staged evaluation in excess of 70 percent for service-connected PTSD from September 10, 2010, to the present, in February 2011 - again, more than 3 years ago.  Review of the February 2011 VA examination shows that the Veteran's service-connected PTSD was "in total remission," and the examiner stated that, at that time, the Veteran did not meet the criteria for a PTSD diagnosis under the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  The multiaxial evaluation identified three nonservice-connected psychiatric disabilities on axes I and II, but the examiner did not attempt to differentiate between which subjective and objective symptoms recorded in the examination report were attributable to his service-connected PTSD as opposed to his other, nonservice-connected psychiatric disabilities.  The Court has firmly held that VA is precluded from making such a differentiation in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Also, as noted above, it appears that there are outstanding VA treatment records pertinent to this issue that, while in VA's constructive possession, are not currently available for review by the Board.  

In light of above, the Board concludes that, on remand, the Veteran should be provided a contemporaneous VA examination to determine the current severity of his service-connected PTSD while differentiating between which psychiatric symptoms, if any, are attributable to PTSD as opposed to any other psychiatric disability identified on axes I and II.  

The record reflects a current diagnosis of degenerative disc disease of the thoracolumbar spine as well as competent and credible evidence that the Veteran injured his low back when he fell from a helicopter during his service in the Republic of Vietnam.  The Veteran was provided a VA examination in connection with this claim in August 2007, and the examiner opined that his low back disability was more likely than not the result of the aging process rather than his in-service injury.  As noted in the Introduction, service-connection has been established for a neck disability, specifically, degenerative disc disease of the cervical spine, and, since the August 2007 VA examination, the Veteran has alleged that his low back disability is caused or aggravated by his neck disability.  Further, since the August 2007 VA examination, the Veteran has submitted four opinions from private and VA clinicians noting a possible nexus between his current low back disability and either his in-service low back injury or his service-connected neck disability, the Board concludes that these opinions are inadequate because they are not accompanied by complete rationale supporting the conclusions reached.  

The Board concludes that VA opinions addressing the new etiological theory asserted by the Veteran and reconciling the multiple, tenuous nexus opinions would be helpful in determining the etiology of this disability.  

Also, the Veteran's low back disability claim has been expanded to include the theory of secondary service connection; however, the Veteran has the right to have his claim adjudicated by the AOJ on this expanded basis prior to consideration by the Board.  Further, the Veteran has not received notice of the evidence and information necessary to substantiate a claim for service connection under this theory of entitlement.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA will seek to provide and which evidence the claimant is to provide, is remandable error); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

As noted in the Introduction, it does not appear that, in the February 2013 rating decision, the Chicago RO adjudicated in the first instance whether TDIU was warranted for the entire appeal period as per the Court's holding in Rice - since March 26, 2004.  For the Board to undertake such an analysis in the first instance would be prejudicial to the Veteran.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Also, as the Veteran's claim for TDIU prior to September 10, 2010, is reliant upon his service-connected disabilities and the evaluations assigned for such, the claim is inextricably intertwined with the claims for increased evaluations, and service connection, being remanded herein.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Essentially, the AOJ's decisions regarding those issues may affect the outcome and procedural posture of this claim.  Accordingly, the AOJ is reminded that the Veteran's claims remanded herein must be adjudicated/readjudicated prior to the development of this claim.

Finally, as noted in the Introduction, by the February 2013 rating decision, the Chicago RO determined that the Veteran's TDIU award and entitlement to DEA benefits were discontinued as of March 21, 2011 - the effective date assigned for the 100 percent initial evaluation for follicular lymphoma, grade 2.  As noted by the Veteran's representative at the December 2013 hearing, the Veteran expressed disagreement with the Chicago RO's discontinuance of his total evaluation in a July 2013 statement, and the Board notes that this statement is associated with the record and was received by VA within the appeal period of the February 2013 rating decision.  Indeed, by a February 2014 rating decision, the Huntington RO reinstated the Veteran's DEA benefits, effective from March 21, 2011.  

The Board concludes that the Veteran's July 2013 statement was/is a Notice of Disagreement (NOD) with the discontinuance on March 21, 2011, of his TDIU award, and he has not been provided an SOC with regard to this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where an NOD is filed, but an SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issue of propriety of the discontinuance of the award of TDIU from March 21, 2011, to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a notice letter which provides an explanation as to the elements necessary to substantiate the claim for service connection for a low back disability under the theory of secondary to service connected disability, to include service-connected neck disability, as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2.  Obtain and associate with the record all records of VA treatment for the Veteran from the VA Medical Center (VAMC) in Hines, Illinois, dated from October 2012 to the present.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all identified low back disabilities, and to determine the current severity and manifestations of his service-connected neck disability.  After a review of all of the evidence of record, to include this remand and any evidence added to the record as a result of this remand, as well as the completion of any testing deemed necessary, the clinician should address the following: 

a.  Report all orthopedic manifestations attributable to the Veteran's cervical spine disability, to include whether there is any evidence of favorable or unfavorable ankylosis of the cervical spine.  Range of motion testing of the cervical spine must be reported in degrees.  Also state whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's cervical spine, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should indicate whether any pain found in the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

b.  If there are any neurologic symptoms reported or shown, the examiner should state whether each objectively documented neurologic complaint is at least as likely as not (50 percent or greater probability) a manifestation of the service-connected cervical spine disability, or a low back disability.  If the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, the examiner should comment as to the frequency and total duration of such episodes over the course of the past 12 months. 

c.  Comment on the effect of the Veteran's service-connected cervical spine disability on his ability to engage in any type of full-time employment. 

d.  For each low back disability identified, provide an approximate date of onset, and state an opinion concerning whether such is at least as likely as not (50 percent or greater) related to his active duty, to include his competent and credible reports of falling from a helicopter during his service in the Republic of Vietnam. 

In providing this opinion, the examiner must reconcile his or her opinion with the those of Dr. Goodman (August 2007), the August 2007 VA examiner, and the VA clinician's opinions dated in November 2009 and October 2011.  

e.  IF it is found that a low back disability is NOT causally-related to the Veteran's active duty, state an opinion concerning whether any identified low back disability is at least as likely as not (50 percent or greater) caused by a service-connected disability, to include the Veteran's service-connected neck disability, including the disease processes of degenerative disc disease and intervertebral disc syndrome. 

f.  IF it is found that a low back disability is NOT etiologically related to the Veteran's active duty or service-connected disability, state an opinion as to whether any identified low back disability is at least as likely as not (50 percent or greater) aggravated by a service-connected disability, to include the Veteran's service-connected neck disability, including the disease processes of degenerative disc disease and intervertebral disc syndrome.

g.  In providing the above requested opinions, the clinician should cite specific medical evidence, and provide a complete rationale which includes discussion of the Veteran's complete medical history. 

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  38 C.F.R. § 3.655 (2013).  

4.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the severity and manifestations of his service-connected PTSD.  The complete record must be made available to and reviewed by the examiner.  The examiner should perform all necessary diagnostic tests, and thereafter, address the following:  

a.  Report all symptoms and manifestations of PTSD which are subjectively reported and objectively observed.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's service-connected PTSD.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  

b.  If any other psychiatric diagnosis is rendered on Axis I or II, the examiner must attempt to differentiate between the symptomatology associated with any such diagnosis or diagnoses as opposed to his service-connected PTSD, to include the assignment of separate GAF scores.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.  

c.  If the examiner determines that the Veteran's PTSD has completely resolved, he or she should state whether it is medically possible to experience a symptom associated with a disability which has resolved (i.e., whether the Veteran may continue to experiences symptoms associated with PTSD even though he no longer meets the complete diagnostic criteria for that disability).  

d.  Comment on the effect of the Veteran's service-connected PTSD on his ability to engage in any type of full-time employment.  

e.  In providing the above requested opinions, the clinician should cite specific medical evidence, and provide a complete rationale which includes discussion of the Veteran's complete medical history. 


The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  38 C.F.R. § 3.655 (2013).  

5.  Thereafter, readjudicate the issues of (1) entitlement to service connection for a low back disability, to include as secondary to service-connected seventh cervical vertebral spinous fracture deformity, (2) entitlement to an initial evaluation in excess of 20 percent for a service-connected neck disability, and (3) entitlement to an initial, staged evaluation in excess of 70 percent for service-connected PTSD from September 10, 2010, with consideration of all evidence of record.  If any benefit sought is not granted to the fullest extent, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  

6.  Thereafter, forward the Veteran's claims folder to an appropriate VA clinician to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, considered in combination, alone are of such severity as to prevent the Veteran from securing or following a substantially gainful occupation prior to September 10, 2010 and/or from March 21, 2011.  In so doing, the examiner should consider the Veteran's education and acquired skills from his previous occupations, but should not consider the Veteran's age or any non-service connected disabilities.

In providing the opinion, the clinician should cite specific medical evidence, and provide a complete rationale which includes discussion of the Veteran's complete medical history. 

7.  After undertaking any other development deemed appropriate or which reasonably flows from the prior instructions, the RO should readjudicate the Veteran's TDIU claim with consideration of the rating period on appeal from March 26, 2004, to September 10, 2010 and from March 21, 2011.  The AOJ must consider, if appropriate, whether referral of the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b) (2013) is warranted.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


